241 P.3d 307 (2010)
237 Or. App. 573
In the Matter of E.M., Alleged to be a Mentally Ill Person.
STATE of Oregon, Respondent,
v.
E.M., Appellant.
091273936; A144548.
Court of Appeals of Oregon.
Submitted August 6, 2010.
Decided September 29, 2010.
Rebecca Carter filed the brief for appellant.
John R. Kroger, Attorney General, Jerome Lidz, Solicitor General, and Greg Rios, Assistant Attorney General, filed the brief for respondent.
Before SCHUMAN, Presiding Judge, and WOLLHEIM, Judge, and ROSENBLUM, Judge.
PER CURIAM.
Appellant seeks reversal of the trial court's judgment committing him as a mentally ill person for a period not to exceed 180 *308 days. ORS 426.130. He requests that we conduct a de novo review of the record, see ORS 19.415(3), and contends that the record does not establish by clear and convincing evidence that he is a danger to others as the result of a mental disorder. See ORS 426.005(1). The state concedes that the record lacks clear and convincing evidence to support the involuntary commitment and that the trial court's judgment should be reversed. In light of the state's concession, we conclude that it is appropriate to exercise our discretion to conduct a de novo review in this case and, based on that review, we accept the state's concession and reverse.
Reversed.